Citation Nr: 9924268	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-36 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right wrist 
disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 decision of 
the VA RO which denied service connection for residuals a 
right wrist injury.  A personal hearing at the RO was held in 
March 1996.  

The Board notes certain matters which are not on appeal.  In 
February 1995, the RO denied service connection for post-
traumatic stress disorder (PTSD).  In an October 1995 letter, 
the veteran clearly indicated that he did not wish to pursue 
an appeal on the PTSD claim.  In a December 1998 decision, 
the RO denied an increased evaluation for residuals of a 
fracture of the right orbital rim.  The veteran has not 
initiated an appeal of this issue by filing a notice of 
disagreement.  Since neither claim is properly on appeal, 
such issues will not be reviewed by the Board.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.200, 20.202, 20.204, 20.302 (1998); Roy v. Brown, 5 
Vet. App. 554 (1993).  



FINDING OF FACT

The veteran's current right wrist disability began many years 
after service and was not caused by any incident of service.  


CONCLUSION OF LAW

The veteran's right wrist disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1970 to August 1973.  He had service in Vietnam, although 
there is no evidence that he engaged in combat.  His service 
medical records reveal that on examination for entrance 
purposes no pertinent abnormalities were shown.  A May 1972 
treatment note reveals that the veteran complained of pain in 
the right hand.  No diagnosis or treatment related to the 
complaint of right hand pain was noted in the medical 
records.  On the service separation examination in July 1973, 
the veteran's upper extremities were clinically normal.  

In December 1973, the veteran filed a claim for service 
connection for various conditions, but he made no mention of 
a right wrist problem.  During a January 1974 VA compensation 
examination, the veteran reported he suffered from several 
conditions, but he did not mention a right wrist problem.  
Later medical records on file, dated to 1985, note various 
conditions, but such records are negative for complaints, 
findings, or diagnosis of a right wrist disorder.  These 
records note the veteran was working as a policeman.  

A February 1989 private medical record shows that the veteran 
reported that he suffered a hyperextension injury to his 
right dominant wrist during his 1972 service in Vietnam.  He 
stated that his injury was diagnosed as a sprain after X-rays 
were obtained.  He said that he re-injured his wrist later 
that month and again in 1975.  He related that his wrist was 
injured again sometime in the 1980s.  It was noted that he 
gave current complaints of pain along the radial and ulnar 
aspect of the wrist with some clicking and occasional 
radiation of the pain.  The examiner noted that two prior X-
rays were negative for fracture or carpal malalignment.  On 
examination, the veteran had very localized tenderness right 
to the flexor carpi radialis tendon as it passed near the 
carpal tunnel.  

Private treatment notes from March and April 1989 reveal that 
veteran had continued right wrist pain, and in May 1989 he 
said he felt fine.  In October 1989, he reported a recurrence 
of his right wrist symptoms.  The examiner opined that the 
veteran had refractory flexor carpi radialis tendinitis and 
needed mechanical release of the tendon.  It was recommended 
that the veteran obtain a second opinion by an orthopedist 
trained in hand surgery.  

A private medical record from November 1989 reveals that the 
veteran reported right wrist problems beginning during his 
1972 active duty.  He said that he jumped into a pothole and 
had an onset of pain which lasted for several months.  He 
also noted right wrist pain during the course of his post-
service duties as a police officer.  He denied symptoms of 
numbness, tingling, or any type of radiating pain.  He said 
the pain was isolated to the radial aspect of the wrist.  On 
examination, it was noted that no evidence of neurovascular 
problems could be found.  Excellent motion of his digits was 
noted.  The examiner indicated that he had slight restriction 
of his wrist; however, it was not terribly impressive.  
Minimal tenderness over the radial styloid area and the 
anatomical snuffbox was noted.  The diagnostic impression was 
wrist pain, cause unknown.  

A November 1989 bone scan revealed a normal X-ray appearance 
of the visualized skeleton, with the exception of probable 
arthritis of the lumbosacral spine.  A December 1989 wrist 
arthrogram revealed no evidence of tears of the cartilage, 
but the irregularity of outline of the radiocarpal joint 
suggested synovitis.  

A December 1990 private treatment note shows that the veteran 
continued to experience right wrist pain localized directly 
over the flexor carpi radialis.  

A January 1992 private chiropractic examination report 
reveals that the veteran was seen for evaluation of multiple 
on-the-job injuries as a policeman.  The veteran reported 
that his first injury occurred in October 1990 when he leapt 
out of a van and injured his right wrist, neck, and right 
foot.  He stated that he re-injured his right wrist in March 
1991 while on duty as a police officer.  He said he 
experienced right wrist pain again in November 1991 during 
his police duties.  X-rays of the right wrist were negative.  
The diagnosis was right carpal tunnel syndrome.  It was noted 
that he had continued symptoms of right wrist pain with 
numbness and weakness in the right hand despite conservative 
treatment.  

In March 1993, the veteran filed a claim for service 
connection for a right wrist disability.  He related that he 
injured his right hand when he fell into a trench during a 
rocket attack in Vietnam.  He stated that on two subsequent 
occasions the right hand was wrapped in a bandage but X-rays 
were not obtained.  He said that since that time he has had 
pain in his wrist and right hand weakness.  He related that 
he received treatment from a chiropractor after re-injuring 
his right wrist after service.  

In a June 1993 statement in support of his claim, the veteran 
said that his right wrist bothered him for several years 
after service; however, at the time, the pain was not severe 
and was relieved by analgesics.  He indicated that he did not 
receive medical treatment for right wrist problems until 
1986.  He said that he informed his doctor that the wrist 
problems were due to an injury in service.  

A February 1994 private medical record reveals that the 
veteran reported wrist problems dating back to his 1972 
service in Vietnam.  It was noted that he re-injured his 
wrist in 1986 (requiring casting), 1990 and 1991.  The 
examiner opined that the veteran had volar radial wrist 
ganglion and probably some carpal tunnel syndrome.  
Subsequent private medical records in 1994 show continued 
treatment for right wrist symptoms.  

During a January 1995 VA psychiatric examination, the veteran 
related he injured his wrist when he jumped in a hole during 
a mortar attack in Vietnam.

During his March 1996 RO hearing, the veteran recounted his 
history of a right wrist injury in May 1972 and subsequent 
treatment in service.  He said that following the initial 
injury he experienced only minor right wrist pain.  The 
veteran testified that he re-injured his wrist when a car 
rammed his police vehicle in 1986.  He indicated that his 
first post-service treatment for right wrist problems was in 
1989.  The veteran submitted a photograph in which he was 
depicted in army fatigues with a bandage around his right 
lower arm.  He testified that the photograph was taken in 
either May or June 1972.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

After reviewing the record, the Board finds that the veteran 
has submitted evidence which at least meets the criteria for 
a well-grounded (plausible) claim for service connection for 
residuals of a right wrist injury.  38 U.S.C.A. § 5107(a); 
Caluza v. Brown, 7 Vet.App. 498 (1995); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The evidence has been properly 
developed by the RO, and there is no further VA duty to 
assist the veteran with his claim.  

Service medical records from the veteran's period of active 
duty show that he complained of right hand pain in May 1972, 
but the medical records describe no related treatment.  
Although the veteran submitted a photograph (which he says 
was taken in 1972) which shows him wearing a right lower arm 
bandage, subsequent service medical records, including the 
1973 separation examination, are negative for right wrist 
problems.  A chronic right wrist disorder during service is 
not shown.  

Post-service medical records and statements from the veteran, 
dated from 1973 to 1985, are negative for complaints, 
findings, or diagnosis of a right wrist disorder.  The Board 
finds that this lengthy period of time, without documentation 
of a right wrist condition, is persuasive evidence against a 
continuity of symptoms since service.  38 C.F.R. § 3.303(b); 
Mense v. Derwinski, 1 Vet. App. 354 (1991).  For years after 
service, the veteran worked as a policeman, and there is a 
history of an on-the-job injury to the right wrist in 1986, 
as well as later ones in the 1990s.  The first medical 
evidence of treatment for a right wrist problem is in 1989, 
and diagnoses since then have included tendinitis, wrist pain 
of unknown etiology, carpal tunnel syndrome, and a ganglion.  
The evidence as a whole makes it more likely that these 
problems began many years after service and are unrelated to 
any incident of service.  There is insufficient evidence of 
continuity of symptoms of a right wrist disorder since 
service or of a medical nexus between the current condition 
and service. 

The weight of the evidence establishes that the veteran's 
current right wrist condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a right wrist disability is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

